IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 7, 2016

               STATE OF TENNESSEE v. BAKARY KASSAMA

                   Appeal from the Criminal Court for Shelby County
           Nos. 10-05371, 10-05379, 10-05380  John W. Campbell, Judge


             No. W2016-00084-CCA-R3-CD - Filed September 9, 2016


The defendant, Bakary Kassama, appeals the trial court’s summary dismissal of his
Tennessee Rule of Criminal Procedure 36.1 motion to correct an illegal sentence.
Because the defendant failed to state a colorable claim for Rule 36.1 relief, we affirm the
summary dismissal of the motion pursuant to Rule 20, Rules of the Court of Criminal
Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

ALAN E. GLENN, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and J. ROSS DYER, JJ., joined.

Bakary Kassama, Pikeville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and G. Kirby May, Assistant District
Attorney General, for the appellee, State of Tennessee.


                               MEMORANDUM OPINION

       On August 19, 2010, the Shelby County Grand Jury returned three indictments
against the defendant charging him with a number of offenses involving different victims.
These included indictment number 10-05371, which charged him with two counts of
aggravated robbery; indictment number 10-05379, which charged him with especially
aggravated kidnapping, aggravated robbery, and employing a firearm during the
commission of a dangerous felony; and indictment number 10-05380, which charged him
with aggravated robbery. On May 16, 2011, the defendant pled guilty in case numbers
10-05379 and 10-05380 to especially aggravated kidnapping and two counts of
aggravated robbery in exchange for concurrent sentences of fifteen, eight, and eight
years, respectively. On June 3, 2011, the defendant pled guilty in case number 10-05371
to two counts of aggravated robbery in exchange for concurrent sentences of eight years
in each count. The sentences in all three cases were ordered to be served concurrently,
for a total effective sentence of fifteen years at 100% in the Department of Correction.
According to the defendant, the employment of a firearm count of the indictment was
dismissed pursuant to his plea agreement.

       On December 1, 2015, the defendant filed a Rule 36.1 motion to correct an illegal
sentence. His argument, as we understand it, is that the especially aggravated kidnapping
conviction and sentence is illegal because his charge of employing a firearm during the
felony was dismissed, which, in his mind, removed an essential element of the offense of
especially aggravated kidnapping. The defendant, thus, argues that his sentence is illegal
because he “pled unknowingly and unintelligently to a serious Class A Especially
Aggr[a]vated Kidnapping Charge.” He further argues that his trial counsel was
ineffective for allowing him to enter the plea to the offense “knowing the elements
charged d[id] [not] match the charge [he] was charged for.”

      On December 11, 2015, the trial court entered an order dismissing the motion
without a hearing on the basis that it failed to state a colorable claim for Rule 36.1 relief.
Thereafter, the defendant filed a timely notice of appeal to this court.

        We affirm the summary dismissal of the motion. Rule 36.1 defines an illegal
sentence as “one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). The defendant has not
alleged any facts that would show that his sentence is illegal but, instead, only that he
misunderstands the law and the fact that the charge of employing a firearm could be
dismissed without affecting the underlying facts in support of his conviction for
especially aggravated kidnapping. Accordingly, we conclude that the motion fails to
state a colorable claim for Rule 36.1 relief.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE
                                              2